Citation Nr: 0215679	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a psychiatric disability, including post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for the residuals of a ruptured berry aneurysm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, two of her brothers, and a cousin


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the sister and court-appointed guardian for 
the incompetent veteran, who had active service from June 
1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2000, the appellant and two of 
her (and the veteran's) brothers and a cousin appeared at a 
hearing held before a Hearing Officer at the RO and explained 
their contentions.  A transcript of that hearing is of 
record.  

The RO has declined to reopen the claim seeking service 
connection for a psychiatric disability; however, it did 
reopen the claim seeking service connection for the veteran's 
brain hemorrhage, but then denied the reopened claim on the 
merits.  The Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Moreover, if the Board finds that new 
and material evidence has not been presented, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167 
(1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim concerning 
the ruptured berry aneurysm.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Service connection for the residuals of a ruptured berry 
aneurysm and for a psychiatric disability, including post-
Vietnam syndrome, was last denied by an unappealed rating 
action dated in July 1981.  

3.  The evidence received since July 1981 includes evidence 
which is not cumulative or redundant of the evidence 
previously of record and which is so significant that it must 
be considered in order to fairly decide the merits of both 
claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim seeking service connection for a psychiatric 
disability, including PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

2.  New and material evidence has been received to reopen the 
claim seeking service connection for the residuals of a 
ruptured berry aneurysm.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the present claims to reopen, 
which were received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the present claims to reopen, 
which were received long before that date.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the claims to reopen.  Accordingly, no further 
development with respect to either claim to reopen is 
required under the VCAA or the implementing regulations.  

II.  Analysis

Service connection for the residuals of a ruptured berry 
aneurysm and for a psychiatric disability, including post-
Vietnam syndrome, was last denied by an unappealed rating 
action dated in July 1981.  At that time the evidence of 
record, including the service medical records, indicated that 
the veteran manifested no signs or symptoms of a psychiatric 
disability until many years after service, when paranoid 
schizophrenia was initially diagnosed.  The evidence at that 
time also indicated that the veteran initially manifested 
signs and symptoms of a berry aneurysm in approximately 
February 1976, long after his separation from service in 
January 1970, and that the aneurysm ruptured during an 
attempt at surgical correction in March 1976, leaving the 
veteran permanently and totally disabled and mentally 
incompetent.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

The new evidence received since the July 1981 rating action 
includes several letters from the veteran's family physician, 
T.J. Bell, M.D., including a December 1981 letter in which he 
stated that the veteran's schizophrenia was related to his 
service in Vietnam and warranted service connection.  

More recent VA outpatient treatment records also reflect 
several statements in 1999 and 2000 by a staff clinical 
psychologist indicating that the veteran has PTSD due to his 
experiences in Vietnam and also indicating that there was a 
high degree of medical/psychological certainty that the 
veteran's PTSD symptoms were instrumental in causing his 
"CVA" after service.  

This evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, in view of the fact that, 
for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed, the Board has no 
hesitation in holding that the new evidence described above 
is so significant that it must be considered in order to 
fairly decide the merits of the claims at issue in this 
appeal.  Consequently, both claims will be reopened.  


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claims seeking service 
connection for a psychiatric disability, including PTSD, and 
for the residuals of a ruptured berry aneurysm is granted.  


REMAND

Since the RO has not yet had the opportunity to consider the 
reopened claim seeking service connection for a psychiatric 
disability, including PTSD, on its merits, a remand for this 
purpose is in order.  

In addition, since the claim seeking service connection for 
the residuals of a ruptured berry aneurysm is inextricably 
intertwined with the psychiatric claim (it is contended that 
the veteran's PTSD symptoms caused his brain hemorrhage in 
1976), this issue must be deferred until the psychiatric 
disability claim is resolved on its merits.  

Accordingly, this appeal is hereby REMANDED for the following 
further actions:  

1.  After undertaking any appropriate 
additional evidentiary development and/or 
taking any further action necessary to 
fully comply with the VCAA and the 
implementing regulations, the RO should 
review all of the relevant evidence, both 
old and new, and readjudicate on its 
merits the claim seeking service 
connection for a psychiatric disability, 
including PTSD.  

2.  Depending upon the outcome of the 
aforementioned readjudication, the RO 
should also, if necessary, readjudicate 
the reopened claim seeking service 
connection for the residuals of a 
ruptured berry aneurysm.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and the 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless she is otherwise notified, but she may 
furnish additional evidence and/or argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 






Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



